UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6323



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROLAND MARTIN, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
02-108; CA-04-3185)


Submitted:   August 3, 2005                 Decided:   August 17, 2005


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roland Martin, Jr., Appellant Pro Se. David Ira Salem, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Roland Martin, Jr., a federal prisoner, seeks to appeal

the district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion as untimely filed.            This order is not appealable

unless   a   circuit     justice   or   judge     issues   a   certificate      of

appealability.      28    U.S.C.   §    2253(c)(1)    (2000);     see    Reid   v.

Angelone, 369 F.3d 363, 368-69, 374 n.7 (4th Cir. 2004).                         A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C. §

2253(c)(2)     (2000).      A   prisoner    satisfies      this   standard      by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Martin has not made the

requisite    showing.       Accordingly,     we    deny    a   certificate      of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        DISMISSED


                                    - 2 -